DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on November 25, 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 129.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
AMENDMENT TO THE SPECIFICATION:
[0135] As part of the encapsulation process for the encrypted data, security processor 120 may populates the channel ID information for the encrypted data in a channel ID field of the encryption header of the crypto packet being formed (188). Security processor 120 may embed the channel ID in the encryption header in plain text format, thereby describing the traversal endpoints, at subsystem-level granularity. Additionally, security processor 120 embeds a source SoC identifier (e.g., a 1-bit field in the encryption header) of the crypto packet to identify HMD SoC 2 as the source SoC ([[188]] 190). Security processor 120 may also invoke AES engine 40 to compute a cryptographic signature using the cipher key selected from key store 168 based on channel ID-matching performed by address identifier unit 172. For example, AES engine 40 may apply the channel ID-specific cipher key to the source SoC-identifying bit and the channel ID information that security processor 120 embeds in the encryption header. In turn, security engine 120 cryptographically signs the entire crypto packet (plain-text encryption header and encrypted payload) using the cryptographic signature (192).

AMENDMENT TO THE CLAIMS:
9. (Amended) A system on a chip (SoC) comprising:
a security processor configured to
receive, via an ingress interface, a crypto packet;
decapsulate the crypto packet to obtain an encryption header and an encrypted payload;
parse the encryption header to obtain a channel ID describing a {source subsystem, destination subsystem} tuple for the encrypted payload; and
select a decryption key from a key store holding a plurality of decryption keys based on the channel ID obtained from the encryption header; and
a decryption engine configured to decrypt the encrypted payload using the decryption key to form a decrypted payload.

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a security processor configured to encapsulate the encrypted payload with the encryption header that includes the channel ID to form a crypto packet.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitations with the remaining limitations of the claim.

Note that independent claims 15 and 21 contain the corresponding limitations of claim 1 as shown above.

Referring to independent claim 9, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a security processor configured to parse the encryption header to obtain a channel ID describing a {source subsystem, destination subsystem} tuple for the encrypted payload.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singarayan (US 10,505,847) appears to disclose a five-tuple identifier for a flow of packets.
Clark et al. (US 10,367,811) appears to disclose matching a destination port number of an incoming network packet to a member of a list of authorized destination ports.
Lee et al. (KR 20090061253) discloses decrypting a packet by decapsulating, removing an outer header in the packet, and decrypting an encrypted portion.
Liu et al. (CN 107040446) discloses a simple tunnel message encapsulation format.
However, these disclosed references do not appear to anticipate or fairly suggest the relevant subject matter of the claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184 


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184